

Exhibit 10.11


AGREEMENT AND AMENDMENT
TO CREDIT AGREEMENT


This Agreement and Amendment to Credit Agreement (this “Amendment”) dated as of
February 27, 2006 between SANDERS MORRIS HARRIS GROUP INC. (the “Borrower”), a
Texas corporation, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (the “Lender”),
a national banking association;


WITNESSETH:


WHEREAS, the Borrower and the Lender executed and delivered that certain Credit
Agreement (as heretofore amended and supplemented, the “Credit Agreement”) dated
as of May 9, 2005; and


WHEREAS, the Borrower and the Lender now desire to increase the Maximum
Commitment to $17,000,000;


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower and the Lender do hereby agree as follows:


Section 1. The following definitions contained in Section 1.1 of the Credit
Agreement are hereby amended to provide as follows:


Maximum Commitment means $17,000,000, subject to reduction as provided in
Section 2.3.


Section 2. Exhibit. Exhibit A to the Credit Agreement is hereby deleted, and
there is hereby substituted therefor a new Exhibit A, which shall be identical
to Exhibit A.


 Section 3. Conditions. This Amendment shall not become effective until the
Borrower shall have delivered to the Lender (a) a Secretary’s Certificate with
respect to this Amendment, in Proper Form and dated as of the date hereof, and
(b) such other docu-ments and information as the Lender shall reasonably
request;


 Section 4. Representations True; No Default. The Borrower represents and
warrants that the representations and warranties contained in the Credit
Documents are true and correct in all material respects on and as of the date
hereof as though made on and as of such date. The Borrower hereby certifies that
no event has occurred and is continuing which consti-tutes a Default or an Event
of Default.


 Section 5. Ratification. Except as expressly amended hereby, the Credit
Docu-ments shall remain in full force and effect. The Credit Agreement, as
hereby amended, and all rights and powers created thereby or thereunder and
under the other Credit Docu-ments are in all respects ratified and confirmed and
remain in full force and effect.


 Section 6. Definitions and References. Any term used herein which is defined in
the Credit Agreement shall have the meaning therein ascribed to it. The terms
“Agreement” and “Credit Agreement” as used in the Credit Documents or any other
instrument, document or writing furnished to the Lender by the Borrower and
referring to the Credit Agreement shall mean the Credit Agreement as hereby
amended.


 Section 7. Expenses; Additional Information. The Borrower shall pay to the
Lender all expenses incurred in connection with the execution of this Amendment.
The Borrower shall furnish to the Lender all such other documents, consents and
information relating to the Borrower as the Lender may reasonably require.


Section 8. Miscellaneous. This Amendment (a) is a Credit Document and (b) may be
executed in several counterparts, and by the parties hereto on separate
counter-parts, and each counterpart, when so executed and delivered, shall
constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement.
 
 
 

--------------------------------------------------------------------------------

 
THE CREDIT DOCUMENTS (INCLUDING THIS AMENDMENT) REPRESENT THE FINAL AGREEMENT OF
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
signed by their respective duly authorized officers, effective as of the date
first above written.


 

 
SANDERS MORRIS HARRIS GROUP INC.,
 
a Texas corporation
         
By:______________________________________
 
Name:____________________________________
 
Title:_____________________________________
         
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
 
a national banking association
         
By:______________________________________
 
Name:____________________________________
 
Title:_____________________________________





Exhibit A - Note